Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office Action is in response to the application filed on April 15th, 2014 and in response to Applicant’s Arguments/Remarks filed on October 26th, 2021.  Claims 2, 3, and 5-15 are pending.
Priority
3.	Application 14/248,333 filed on April 15th, 2014 is a continuation of 13/962,951 filed on August 9th, 2013 which is a continuation of 12/718,946 filed on March 5th, 2010 which is a continuation of 10/447,382 filed on May 29th, 2003 which is a continuation of which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant maintains the argument that Examiner has “mischaracterized the subject matter to which the pending claims are directed to by oversimplifying the recited limitations and failing to account for the context and specific requirements of the claims.” Examiner respectfully disagrees. Claim 2 recites limitations relating to managing trade 
6.	Applicant argues that “[c]ontrary to the reasoning relied upon on pages 4-5 of the Office Action, neither the pending claims nor the holding in Ex parte Smith are directed to overcoming problems “specifically arising in the realm of computer networks” or any other generic computing elements.” Examiner agrees that the PTAB stated that “the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.” Examiner also notes that the PTAB stated “that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a 
7.	Applicant argues that “while the pending claims reciting elements and operations of an electronic trading system may involve a judicial exception such as a fundamental economic practice or a commercial activity, they are not directed to those judicial exceptions.” Examiner respectfully disagrees. Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of managing trade orders through filtering, modifying and submitting orders, which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. Examiner notes that determining profit levels based on received market information, storing filters, selecting filters, receiving user commands, filtering orders to determine an action, and taking an action based on the filter (submit order, submit modified order, prevent order from submission) are steps to mitigate risk in the trading environment as well as sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (MPEP 2106.04(a)(2)). If a claim limitation, 
8.	Applicant argues that “the risk calculation to determine when and in what format an order is submitted to an exchange, is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2)” and that the “pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or by modifying the orders before they are sent to the exchange. By reducing potential losses that might have been caused by such unchanged orders a trader or trading house can benefit with increased profits” (page 7, lines 5-12). Examiner notes that this clearly details risk mitigation, minimizing losses and hopefully increasing profits by managing order submission. Examiner further maintains that the claimed invention is drawn to the abstract idea of managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, storing filters, selecting money management parameters, receiving a command to submit an order, determining that a money management parameter applies, and processing the command on the order with the applicable money management parameter (submit order, submit modified order, prevent order from submission), which as drafted, under its broadest reasonable interpretation, is a 
9.	Applicant argues that “controlling and managing orders utilizing a risk calculation to determine when and in what format an order is submitted to an exchange represents an improvement to an electronic trading system as discussed in connection with MPEP 2106.04(d)(1).” Applicant further argues that “[t]he pending claims are directed to an electronic trading system that controls and manages orders utilizing a risk calculation, in a manner similar to the timer of Smith, to determine when, and in what format, an order is submitted to an exchange which represents an improvement to the functionality of the electronic trading system” and therefore “maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.” Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological processor which amount to no more than mere instructions to apply the exception using a generic computer component. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2, 3, and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, 3, and 5-15 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, storing filters, selecting money management parameters, 
These above limitations as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) only recite the additional element of processor. The processor is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Page 11: Client Device. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on 
Dependent claims 3, and 5-15 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-15 are directed to an abstract idea and claims 2, 3, and 5-15  are rejected under 35 U.S.C. 101 and not patent eligible.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon do not teach all of the claimed limitations.
US Patent Number 4,674,044 to Kalmus et al.
US Patent Number 7,389,263 to Gladstone
US Patent Application US2002/0107786 to Lehmann-Haupt et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





November 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693